TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00571-CV


City of Garland, Appellant

v.

Public Utility Commission of Texas, Appellee




DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS


M E M O R A N D U M   O P I N I O N
 
		The Public Utility Commission of Texas has filed a Motion to Abate for 120 Days
Pending Adoption of Amended Rule.  We grant the motion.
                        This appeal is abated until June 25, 2007.  This Court's order staying enforcement of
portions of the challenged rule, signed September 29, 2006, and modified by order signed
January 12, 2007, will remain in effect during the abatement.  The parties may move to lift
the abatement or to extend the abatement.
		Ordered February 27, 2007.

  
						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop